 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANQUENITA SCHTEKA HALL,                           No. 2:19-CV-0132-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  On February 6, 2019, the court granted plaintiff’s request to proceed in forma

21   pauperis and directed plaintiff to submit documents necessary for service of her complaint by the

22   United States Marshal. See ECF No. 4. Plaintiff filed a statement on April 8, 2019, stating she

23   had submitted the required documents to the United States Marshal. See ECF No. 12. On July 9,

24   2019, plaintiff filed a first amended complaint. Plaintiff will be required to submit documents

25   necessary for service of her first amended complaint by the United States Marshal.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      The Clerk of the Court is directed to serve a copy of this order on the

 3   United States Marshal;

 4                  2.      Within 15 days from the date of this order, plaintiff shall submit to the

 5   United States Marshal two copies of the first amended complaint and file a statement with the

 6   court that said documents have been submitted to the United States Marshal;

 7                  3.      The United States Marshal is directed to serve all process without

 8   prepayment of costs not later than 60 days from the date of this order, such service of process to

 9   be completed by delivering a copy of the summons and amended complaint to the United States

10   Attorney for the Eastern District of California, and by sending a copy of the summons and

11   amended complaint by registered or certified mail to the Attorney General of the United States in

12   Washington, D.C., pursuant to Federal Rule of Civil Procedure 4(i)(1)(A) & (B); and

13                  4.      The United States Marshal shall also send a copy of the summons and first

14   amended complaint by registered or certified mail to the Commissioner of Social Security, c/o

15   Office of the General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-

16   1545, pursuant to Federal Rule of Civil Procedure 4(i)(2).

17

18

19   Dated: August 2, 2019
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       2
